Exhibit 10.26

2006 STOCK INCENTIVE PLAN
OF
HONEYWELL INTERNATIONAL INC.
AND ITS AFFILIATES

Amended and Restated as of January 1, 2009

ARTICLE I
ESTABLISHMENT AND PURPOSE

     1.1 Purpose. The purpose of this 2006 Stock Incentive Plan of Honeywell
International Inc. and its Affiliates (the “Plan”) is to enable Honeywell
International Inc. (the “Company”) to achieve superior financial performance, as
reflected in the performance of its Common Stock and other key financial or
operating indicators by (i) providing incentives and rewards to certain
Employees who are in a position to contribute materially to the success and
long-term objectives of the Company, (ii) aiding in the recruitment and
retention of Employees of exceptional ability, (iii) providing Employees an
opportunity to acquire or expand equity interests in the Company, and (iv)
promoting the growth and success of the Company's business by aligning the
financial interests of Employees with that of the other shareowners of the
Company. Towards these objectives, the Plan provides for the grant of Stock
Options, Stock Appreciation Rights, Performance Awards, Restricted Units,
Restricted Stock, Other Stock-Based Awards and Cash-Based Awards.

     1.2 Effective Date; Shareowner Approval. The Plan is effective as of April
24, 2006, subject to the approval of the Plan by the Company's shareowners at
the Company's 2006 Annual Meeting of Shareowners in a manner that satisfies the
requirements of the General Corporation Law of the State of Delaware and the
rules of the New York Stock Exchange.

ARTICLE II

DEFINITIONS

     For purposes of the Plan, the following terms have the following meanings:

     2.1 “1933 Act” means the Securities Act of 1933, as amended.

     2.2 “Affiliate” means (i) any subsidiary of the Company of which at least
50 percent of the aggregate outstanding voting common stock or capital stock is
owned directly or indirectly by the Company, (ii) any other parent of a
subsidiary described in clause (i), or (iii) any other entity in which the
Company has a substantial ownership interest and which has been designated as an
Affiliate by the Committee in its sole discretion.

--------------------------------------------------------------------------------



     2.3 “Award” means any form of incentive or performance award granted under
the Plan, whether singly or in combination, to a Participant by the Committee
pursuant to any terms and conditions that the Committee may establish and set
forth in the applicable Award Agreement. Awards granted under the Plan may
consist of: (a) “Stock Options” awarded pursuant to Section 4.3; (b) “Stock
Appreciation Rights” awarded pursuant to Section 4.3; (c) “Performance Awards”
awarded pursuant to Section 4.4; (d) “Restricted Units” awarded pursuant to
Section 4.5; (e) “Restricted Stock” awarded pursuant to Section 4.5; and (f)
“Other Stock-Based Awards” awarded pursuant to Section 4.6.

     2.4 “Award Agreement” means the document issued, either in writing or an
electronic medium, by the Committee to a Participant evidencing the grant of an
Award.

     2.5 “Board” means the Board of Directors of the Company.

     2.6 “Cash-Based Award” means a Performance Award other than a Stock Option,
Stock Appreciation Right, Restricted Units, Restricted Stock, Other Stock-Based
Award or Growth Plan Unit.

     2.7 “Cause” has the meaning set forth in the severance plan of the Company
applicable to the Participant or, if the Participant is not covered under such a
plan, the meaning set forth in the Severance Pay Plan for Designated Employees
of Honeywell International Inc. (Career Bands 1-4) as in effect at the time of
the relevant Termination of Employment. Cause will be determined by the
Committee in its sole and absolute discretion.

     2.8 “Change in Control” has the meaning ascribed to the phrase “Change in
the Ownership or Effective Control of a Corporation or in the Ownership of a
Substantial Portion of the Assets of a Corporation” under Treasury Department
Proposed Regulation 1.409A-3(g)(5), as revised from time to time in either
subsequent proposed or final regulations, and in the event that such regulations
are withdrawn or such phrase (or a substantially similar phrase) ceases to be
defined, as determined by the Committee.

     2.9 “Code” means the Internal Revenue Code of 1986, as amended.

     2.10 “Committee” means the Management Development and Compensation
Committee of the Board or any successor committee or subcommittee of the Board
or other committee or subcommittee designated by the Board, which committee or
subcommittee is comprised solely of two or more persons who are outside
directors within the meaning of Section 162(m)(4)(C)(i) of the Code and the
applicable

--------------------------------------------------------------------------------



regulations and Non-Employee Directors within the meaning of Rule 16b-3(b)(3)
under the Exchange Act.

     2.11 “Common Stock” means the common stock of the Company.

     2.12 “Company” means Honeywell International Inc.

     2.13 “Disabled” or “Disability” shall, with respect to a Participant, have
the meanings assigned to such terms under the long-term disability plan
maintained by the Company or any of its Affiliates in which such Participant is
covered at the time the determination is made, and if there is no such plan,
then will mean the permanent inability as a result of accident or sickness to
perform any and every duty pertaining to such Participant's occupation or
employment for which the Participant is suited by reason of the Participant's
previous training, education and experience; provided that, to the extent an
award subject to Section 409A of the Code shall become payable upon a
Participant's Disability, a Disability shall not be deemed to have occurred for
such purposes unless the circumstances would also result in a "disability"
within the meaning of Section 409A of the Code.

     2.14 “Dividend Equivalent” means an amount equal to the cash dividend or
the Fair Market Value of the stock dividend that would be paid on each Share
underlying an Award if the Share were duly issued and outstanding on the date on
which the dividend is payable.

     2.15 “Early Retirement” means the Termination of Employment by reason of
retirement from active employment on or after attainment of age 55 with 10 years
of service. For purposes of this Section 2.15, “years of service” is determined
using the Participant's most-recent adjusted service date, as reflected at the
Participant's Termination of Employment in the Company's records.

     2.16 “Employee” means any individual who performs services as an employee
of the Company or an Affiliate. “Employee” does not include any leased
employees.

     2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     2.18 “Exercise Price” means the price of a Share, as fixed by the
Committee, which may be purchased under a Stock Option or with respect to which
the amount of any payment pursuant to a Stock Appreciation Right is determined.

     2.19 “Fair Market Value” means the average (mean) of the highest and lowest
sales prices of a Share, as reported on the New York Stock Exchange (or any
other reporting system selected by the Committee, in its sole discretion) on the
date as of

--------------------------------------------------------------------------------



which the determination is being made or, if no sale of Shares is reported on
this date, on the most recent preceding day on which there were sales of Shares
reported.

     2.20 “Full Retirement” means the Termination of Employment on or after
attainment of age 60 with 10 years of service, other than on account of an
involuntary Termination of Employment, as determined by the Committee, in its
discretion. For purposes of this Section 2.20, “years of service” is determined
using the Participant's most-recent adjusted service date, as reflected at the
Participant's Termination of Employment in the Company's records.

     2.21 “GAAP” means U.S. generally accepted accounting principles.

     2.22 “Growth Plan Unit” means a Performance Award denominated in Units.

     2.23 “Incentive Stock Option” means a Stock Option granted under Section
4.3 of the Plan that meets the requirements of Section 422 of the Code and any
related regulations and is designated by the Committee in the Award Agreement to
be an Incentive Stock Option.

     2.24 “Key Employee” means an Employee who, at any time at which reference
to this definition would be relevant under Section 162(m) of the Code, may be a
“covered employee” within the meaning of Section 162(m)(3) of the Code.

     2.25 “Non-Employee Director” means any member of the Board, elected or
appointed, who is not an Employee of the Company or an Affiliate. An individual
who is elected to the Board at an annual meeting of the shareowners of the
Company will be deemed to be a member of the Board as of the date of the
meeting.

     2.26 “Nonqualified Stock Option” means any Stock Option granted under
Section 4.3 of the Plan that is not an Incentive Stock Option.

     2.27 “Participant” means an Employee who has been granted an Award under
the Plan.

     2.28 “Performance Award” means an Award granted under Section 4.4 of the
Plan the payment of which is conditioned on the attainment of one or more
Performance Measures.

     2.29 “Performance Cycle” means, with respect to any Award that vests or is
earned based on Performance Measures, a period of at least one year, unless

--------------------------------------------------------------------------------



otherwise specified by the Committee, over which the level of attainment of
performance of a Performance Measure will be determined.

     2.30 “Performance Measure” means, with respect to any Performance Award,
the business criteria selected by the Committee to measure the level of
performance of the Company during the Performance Cycle. The Committee may
select as the Performance Measure for a Performance Cycle any one or combination
of the following Company measures, separately or in relation to each other, as
interpreted by the Committee, which (to the extent applicable) will be
determined in accordance with GAAP: (a) Sales (or any component of sales); (b)
Operating income; (c) Net income; (d) Earnings per Share; (e) Return on equity;
(f) Cash flow (including operating cash flow and free cash flow); (g) Cash flow
per Share; (h) Return on invested capital; (i) Return on investments; (j) Return
on assets; (k) Economic value added (or an equivalent metric, as determined by
the Committee); (l) Share price; (m) Total shareowner return; (n) Cost and
expense reduction; or (o) Working capital.

     Performance Measures may be measured before or after taking taxes,
interest, depreciation and/or amortization into consideration, in the discretion
of the Committee.

     2.31 “Potential Change in Control Period” is deemed to commence at the time
of the earliest of the following events to occur: (i) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control or otherwise result in an acceleration of the vesting of the Awards
(except by virtue of the Participant's Full Retirement, death or Disability);
(ii) the Company or any person or group publicly announces an intention to take
or to consider taking actions that, if consummated, would constitute a Change in
Control or otherwise result in an acceleration of the vesting of the Awards
(except by virtue of the Participant's Full Retirement, death or Disability);
(iii) any person or group (other than the Company, any subsidiary of the Company
or any savings, pension or other benefit plan for the benefit of employees of
the Company or its subsidiaries) becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 15 percent or more of
either the then outstanding Shares or the combined voting power of the Company's
then outstanding securities (not including in the securities beneficially owned
by such person or group any securities acquired directly from the Company or its
Affiliates); or (iv) the Board adopts a resolution to the effect that, for
purposes of the Plan, a Potential Change in Control Period has commenced. The
Potential Change in Control Period is deemed to continue until the earlier of
(a) the date on which an acceleration of vesting is deemed to occur (except by
virtue of the Participant's Full Retirement, death or Disability), or (b) the
adoption by the Board of a resolution stating that, for purposes of the Plan,
the Potential Change in Control Period has expired.

     2.32 “Reporting Person” means an Employee who is subject to the reporting
requirements of Section 16(a) the Exchange Act.

--------------------------------------------------------------------------------



     2.33 “Restricted Stock” means Shares issued pursuant to Section 4.5 that
are subject to any restrictions that the Committee, in its discretion, may
impose.

     2.34 “Restricted Unit” means a Unit granted under Section 4.5 to acquire
Shares or an equivalent amount in cash, which Unit is subject to any
restrictions that the Committee, in its discretion, may impose.

     2.35 “Share” means a share of Common Stock.

     2.36 “Stock Appreciation Right” means a right granted under Section 4.3 of
the Plan to an amount in cash or Shares equal to any increase in the Fair Market
Value of the Shares between the date on which the Stock Appreciation Right is
granted and the date on which the right is exercised.

     2.37 “Other Stock-Based Award” means an Award granted under Section 4.6 of
the Plan and denominated in Shares.

     2.38 “Stock Option” means a right granted under Section 4.3 of the Plan to
purchase from the Company a stated number of Shares at a specified price. Stock
Options awarded under the Plan may be in the form of Incentive Stock Options or
Nonqualified Stock Options.

     2.39 “Target Amount” means the amount of Growth Plan Units that will be
paid if the Performance Measure is met at the 100% level, as determined by the
Committee.

     2.40 “Target Vesting Percentage” means the percentage of Performance Awards
that will vest or become exercisable if the Performance Measure is met at the
100% level, as determined by the Committee.

     2.41 “Termination of Employment” means the date of cessation of an
Employee's employment relationship with the Company or any Affiliate for any
reason, with or without Cause, as determined by the Company. Except as otherwise
provided by the Committee in an Award Agreement, (a) termination of employment
shall be determined without regard to statutory or contractual notice periods
for termination of employment, dismissal, redundancy, and similar events, and
(b) if an Employee's employment is terminated under circumstances that entitle
the Employee to severance benefits pursuant to any applicable severance plan of
the Company or an Affiliate in which the Employee participates, the Employee's
employment relationship with the Company or an Affiliate will cease on the day
prior to the date that severance benefits become payable under the terms of the
applicable severance plan without regard to any delay in payment required by
Section 409A of the Code. Notwithstanding the foregoing, (a) if an Affiliate
ceases to be an Affiliate while an Award granted to an Employee of that

--------------------------------------------------------------------------------



Affiliate is outstanding, the Committee may, in its discretion, deem such
Employee to have a Termination of Employment on the date the Affiliate ceases to
be an Affiliate or on a later date specified by the Committee; (b) the Committee
shall make any determination described in clause (a) before or not more than a
reasonable period after the date the Affiliate ceases to be an Affiliate; and
(c) each Employee's Termination of Employment shall be treated as an involuntary
termination not for Cause. For purposes of clarification, any non-qualified
deferred compensation (within the meaning of Section 409A of the Code) payable
to the Employee upon a Termination of Employment pursuant to the terms and
conditions of this Plan shall be paid to the Employee upon a “separation from
service”, as determined in accordance with Section 409A of the Code.

     2.42 “Unit” means, for purposes of Growth Plan Units, the potential right
to an Award equal to US$100 (or such amount of other monetary currency as the
Committee shall determine) and, for purposes of Restricted Units, the potential
right to acquire one Share.

ARTICLE III
ADMINISTRATION

     3.1 The Committee. The Plan will be administered by the Committee.

     3.2 Authority of the Committee. The Committee will have authority, in its
sole and absolute discretion and subject to the terms of the Plan, to (i)
interpret the Plan; (ii) prescribe the rules and regulations that it deems
necessary for the proper operation and administration of the Plan, and amend or
rescind any existing rules or regulations relating to the Plan; (iii) select
Employees to receive Awards under the Plan; (iv) determine the form of Awards,
the number of Shares subject to each Award, all the terms and conditions of an
Award including, without limitation, the conditions on exercise or vesting, the
designation of Stock Options as Incentive Stock Options or Nonqualified Stock
Options and the terms of Award Agreements; (v) determine whether Awards will be
granted singly, in combination or in tandem; (vi) establish and administer
Performance Measures in connection with Performance Awards, and certify the
level of performance attained with respect to Performance Measures; (vii) waive
or amend any terms, conditions, restrictions or limitations on an Award, except
that (A) the prohibition on the repricing of Stock Options and Stock
Appreciation Rights, as described in Section 4.3(g), may not be waived, (B) the
terms and conditions of Awards to Reporting Persons cannot be modified, amended
or waived other than on account of death, Disability, retirement, Change in
Control, or Termination of Employment in connection with a business transfer,
and (C) Awards to Employees who are not Reporting Persons, the terms and
conditions of which are modified, amended or waived, relate to no more than 5
percent of the number of Shares available under the Plan as of April 24, 2006,
subject to adjustment in accordance with Section 5.3; (viii) in accordance with
Article V, make any adjustments to the Plan (including but not limited to
adjustment of the number of Shares available under the Plan or any Award) and
any Award granted under the Plan that may be appropriate; (ix) provide for the
deferred payment of Awards and the

--------------------------------------------------------------------------------



extent to which payment will be credited with Dividend Equivalents; (x)
determine whether Awards may be transferable to family members, a family trust,
a family partnership or otherwise; (xi) establish any provisions that the
Committee may determine to be necessary in order to implement and administer the
Plan in foreign countries; and (xii) take any and all other actions it deems
necessary or advisable for the proper operation or administration of the Plan.

     3.3 Effect of Determinations. All determinations of the Committee will be
final, binding and conclusive on all persons having an interest in the Plan.

     3.4 Delegation of Authority. The Committee, in its discretion and
consistent with applicable law and regulations, may delegate its authority and
duties under the Plan to the Chief Executive Officer of the Company or any other
individual or committee as it deems to be advisable, under any conditions and
subject to any limitations that the Committee may establish. Only the Committee,
however, will have authority to grant and administer Awards to Key Employees and
other Reporting Persons, to establish and certify Performance Measures and to
grant and administer Awards to any delegate of the Committee with respect to the
Plan.

     3.5 Employment of Advisors. The Committee may employ attorneys,
consultants, accountants and other advisors, and the Committee, the Company and
the officers and directors of the Company may rely upon the advice, opinions or
valuations of the advisors employed.

     3.6 No Liability. No member of the Committee, nor any person acting as a
delegate of the Committee with respect to the Plan, will be liable for any
losses resulting from any action, interpretation or construction made in good
faith with respect to the Plan or any Award granted under the Plan.

ARTICLE IV
AWARDS

     4.1 Eligibility. All Employees are eligible to receive Awards granted under
the Plan, except as otherwise provided in this Article IV.

     4.2 Form of Awards. Awards will be in the form determined by the Committee,
in its discretion, and will be evidenced by an Award Agreement. Awards may be
granted singly or in combination or in tandem with other Awards.

     4.3 Stock Options and Stock Appreciation Rights. The Committee may grant
Stock Options and Stock Appreciation Rights under the Plan to those Employees
whom the Committee may from time to time select, in the amounts and pursuant to
the other

--------------------------------------------------------------------------------



terms and conditions that the Committee, in its discretion, may determine and
set forth in the Award Agreement, subject to the provisions below:

     (a) Form. Stock Options granted under the Plan will, at the discretion of
the Committee and as set forth in the Award Agreement, be in the form of
Incentive Stock Options, Nonqualified Stock Options or a combination of the two.
If an Incentive Stock Option and a Nonqualified Stock Option are granted to the
same Participant under the Plan at the same time, the form of each will be
clearly identified, and they will be deemed to have been granted in separate
grants. In no event will the exercise of one Award affect the right to exercise
the other Award. Stock Appreciation Rights may be granted either alone or in
connection with concurrently or previously issued Nonqualified Stock Options.

     (b) Exercise Price. The Committee will set the Exercise Price of Stock
Options or Stock Appreciation Rights granted under the Plan at a price that is
equal to or greater than the Fair Market Value of a Share on the date of grant,
subject to adjustment as provided in Section 5.3. The Exercise Price of
Incentive Stock Options, however, will be equal to or greater than 110 percent
of the Fair Market Value of a Share on the date of grant if the Participant
receiving the Stock Options owns stock possessing more than 10 percent of the
total combined voting power of all classes of stock of the Company or of any
subsidiary or parent corporation of the Company, as defined in Section 424 of
the Code. The Exercise Price of a Stock Appreciation Right granted in tandem
with a Stock Option will be equal to the Exercise Price of the related Stock
Option. The Committee will set forth the Exercise Price of a Stock Option or
Stock Appreciation Right in the Award Agreement.

     (c) Term and Timing of Exercise: Stock Options and Stock Appreciation
Rights will lapse not later than 10 years after the date of grant, as determined
by the Committee at the time of grant. Unless determined otherwise by the
Committee at the time of grant, each Stock Option or Stock Appreciation Right
granted under the Plan will be exercisable in whole or in part, subject to the
following conditions:

     (i) The Committee will determine and set forth in the Award Agreement the
date on which any Award of Stock Options or Stock Appreciation Rights to a
Participant may first be exercised; provided, however, that, except for Stock
Options and Stock Appreciation Rights granted as Performance Awards and except
as provided in Section 5.1, such Award shall not become fully vested for at
least three years following the date of grant.

     (ii) A Stock Appreciation Right granted in tandem with a Stock Option is
subject to the same terms and conditions as the related Stock Option and will be
exercisable only to the extent that the related Stock Option is exercisable.

     (iii) Stock Options and Stock Appreciation Rights will become immediately
vested and exercisable as of the effective date of a Change in Control in
accordance with Section 5.4.

    (iv) Stock Options and Stock Appreciation Rights will vest and remain

--------------------------------------------------------------------------------



exercisable as follows, subject to the term determined by the Committee,
subsection (e) and paragraphs (iii) and (v) of this subsection (c):

Event   Vesting   Exercise   Death   Immediate vesting   Expires earlier of (i)
original expiration     as of death   date, or (ii) 3 years after death.
Disability   Immediate vesting   Expires earlier of (i) original expiration    
as of incurrence of   date, or (ii) 3 years after Disability.     Disability    
Full Retirement   Immediate vesting   Expires earlier of (i) original expiration
    as of Full Retirement   date, or (ii) 3 years after retirement. If        
death prior to end of such 3-year period,         expires earlier of (i)
original expiration         date, or (ii) 1 year after death. Early Retirement  
Unvested Awards   Expires earlier of (i) original expiration     forfeited as of
Early   date, or (ii) 3 years after retirement. If     Retirement   death prior
to end of such 3-year period,         expires earlier of (i) original expiration
        date, or (ii) 1 year after death. Voluntary   Unvested Awards   Expires
earlier of (i) original expiration Termination of   forfeited as of   date, or
(ii) 30 days after termination. If Employment   Termination of   death prior to
end of such 30-day period,     Employment   expires earlier of (i) original
expiration         date, or (ii) 1 year after death. Involuntary   Unvested
Awards   Expires earlier of (i) original expiration Termination of   forfeited
as of   date, or (ii) 1 year after termination. If Employment not for  
Termination of   death prior to end of such 1-year period, Cause   Employment  
expires earlier of (i) original expiration         date, or (ii) 1 year after
death. Involuntary   Unvested Awards   Vested Awards immediately cancelled.
Termination of   forfeited as of     Employment for   Termination of     Cause  
Employment    


     (v) Stock Options and Stock Appreciation Rights of a deceased Participant
may be exercised only by the estate of the Participant or by the person given
authority to exercise the Stock Options or Stock Appreciation Rights by the
Participant's will or by operation of law. If a Stock Option or Stock
Appreciation Right is exercised by the executor or administrator of a deceased
Participant, or by the person or persons to whom the Stock Option or Stock
Appreciation Right has been transferred by the Participant's will or the
applicable laws of descent and distribution, the Company will be under no
obligation to deliver Shares or cash until the Company is satisfied that the
person exercising the Stock Option or Stock Appreciation Right is the duly
appointed executor or administrator of the deceased Participant or the person to
whom the Stock Option or Stock Appreciation Right has been transferred by the
Participant's will or by

--------------------------------------------------------------------------------



applicable laws of descent and distribution.

     (d) Payment of Exercise Price. The Exercise Price of a Stock Option must be
paid in full when the Stock Option is exercised. Stock certificates will be
registered and delivered only upon receipt of payment. Payment of the Exercise
Price may be made in cash or by certified check, bank draft, wire transfer, or
postal or express money order. No portion of the Exercise Price of a Stock
Option may be paid from the proceeds of a loan of cash from the Company to the
Participant. In addition, unless the Committee determines otherwise, payment of
all or a portion of the Exercise Price may be made by:

     (i) Delivering a properly executed exercise notice to the Company or its
agent, together with irrevocable instructions to a broker to deliver promptly to
the Company the amount of sale proceeds with respect to the portion of the
Shares to be acquired having a Fair Market Value on the date of exercise equal
to the sum of the applicable portion of the Exercise Price being so paid;

     (ii) Tendering (actually or by attestation) to the Company previously
acquired Shares that have been held by the Participant for at least six months,
subject to paragraph (v), and that have a Fair Market Value on the day prior to
the date of exercise equal to the applicable portion of the Exercise Price being
so paid;

     (iii) Instructing the Company to withhold Shares that would otherwise be
issued having a Fair Market Value on the date of exercise equal to the
applicable portion of the Exercise Price being so paid (provided such
withholding has been expressly authorized by the Committee); or

     (iv) Any combination of the methods described in paragraphs (i), (ii) and
(iii).

     (v) The Committee, in consideration of applicable accounting standards, may
waive any holding period on Shares required to tender pursuant to paragraph (ii)
or prohibit withholding pursuant to paragraph (iii).

     (e) Incentive Stock Options. Incentive Stock Options granted under the Plan
will be subject to the following additional conditions, limitations and
restrictions:

     (i) Eligibility. Incentive Stock Options may be granted only to Employees
of the Company or an Affiliate that is a subsidiary or parent corporation of the
Company, within the meaning of Section 424 of the Code.

     (ii) Timing of Grant. No Incentive Stock Option will be granted under the
Plan after the 10-year anniversary of the date on which the Plan is adopted by
the Board or, if earlier, the date on which the Plan is approved by the
Company's shareowners.

     (iii) Amount of Award. Subject to Section 5.3 of the Plan, no more than 10
million Shares may be available for grant in the form of Incentive Stock
Options. The aggregate Fair Market Value as of the date of grant of the Shares
with respect to which the Incentive Stock Options awarded to any Participant
first become exercisable during any calendar year may not exceed $100,000. For

--------------------------------------------------------------------------------



purposes of this $100,000 limit, the Participant's Incentive Stock Options under
this Plan and all other plans maintained by the Company and its Affiliates will
be aggregated. To the extent any Incentive Stock Option would exceed the
$100,000 limit, the Incentive Stock Option will afterwards be treated as a
Nonqualified Stock Option for all purposes.

     (iv) Timing of Exercise. If the Committee exercises its discretion in the
Award Agreement to permit an Incentive Stock Option to be exercised by a
Participant more than three months after the Participant has ceased being an
Employee (or more than 12 months if the Participant is permanently and totally
disabled, within the meaning of Section 22(e) of the Code), the Incentive Stock
Option will afterwards be treated as a Nonqualified Stock Option for all
purposes. For purposes of this paragraph (iv), an Employee's employment
relationship will be treated as continuing intact while the Employee is on
military leave, sick leave or another approved leave of absence if the period of
leave does not exceed 90 days, or a longer period to the extent that the
Employee's right to reemployment with the Company or an Affiliate is guaranteed
by statute or by contract. Where the period of leave exceeds 90 days and the
Employee's right to reemployment is not guaranteed by statute or contract, the
employment relationship will be deemed to have ceased on the 91st day of the
leave.

     (v) Transfer Restrictions. In no event will the Committee permit an
Incentive Stock Option to be transferred by a Participant other than by will or
the laws of descent and distribution, and any Incentive Stock Option awarded
under this Plan will be exercisable only by the Participant during the
Participant's lifetime.

     (f) Exercise of Stock Appreciation Rights. Upon exercise, Stock
Appreciation Rights may be redeemed for cash or Shares or a combination of cash
and Shares, in the discretion of the Committee, and as described in the Award
Agreement. Cash payments will be equal to the excess of the Fair Market Value of
a Share on the date of exercise over the Exercise Price, for each Share for
which a Stock Appreciation Rights was exercised. If the Stock Appreciation Right
is redeemed for Shares, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.

     (g) Certain Prohibitions. The following terms or actions shall not be
permitted with respect to any Award of Stock Options or Stock Appreciation
Rights:

     (i) No Repricing. Except as otherwise provided in Section 5.3, in no event
will the Committee decrease the Exercise Price of a Stock Option or Stock
Appreciation Right after the date of grant or cancel outstanding Stock Options
or Stock Appreciation Rights and grant replacement Stock Options or Stock
Appreciation Rights with a lower Exercise Price than that of the replaced Stock
Options or Stock Appreciation Rights or other Awards or purchase underwater
Stock Options from a Participant for cash or replacement Awards without first
obtaining the approval of the Company's shareowners in a manner that complies
with the rules of the New York Stock Exchange.

--------------------------------------------------------------------------------



     (ii) No Dividend Equivalents. The Committee shall not provide for the
payment of Dividend Equivalents with respect to Stock Options or Stock
Appreciation Rights.

     (iii) No Reload Options. The Committee shall not grant Stock Options or
Stock Appreciation Rights that have reload features under which the exercise of
a Stock Option or Stock Appreciation Right by a Participant automatically
entitles the Participant to a new Stock Option or Stock Appreciation Right.

     (iv) No Additional Deferral Features. The Committee shall not grant Stock
Options or Stock Appreciation Rights that have “additional deferral features” as
described in Section 409A of the Code, thereby subjecting the Stock Option or
Stock Appreciation Right to the requirements of Section 409A.

     4.4 Performance Awards. The Committee may grant Performance Awards to the
Employees that the Committee may from time to time select, in the amounts and,
subject to Section 7.14, pursuant to the terms and conditions that the Committee
may determine and set forth in the Award Agreement, subject to the provisions
below:

     (a) Performance Cycles. Performance Awards will be awarded in connection
with a Performance Cycle determined by the Committee; provided, however, that a
Performance Cycle may be no shorter than 12 months.

     (b) Eligible Participants. Within 90 days after the commencement of a
Performance Cycle, the Committee will determine the Employees who will be
eligible to receive a Performance Award for the Performance Cycle, provided,
however, that the Committee may determine the eligibility of any Employee other
than a Key Employee after the expiration of this 90-day period.

     (c) Performance Measures; Targets; Award Criteria.

     (i) Within 90 days after the commencement of a Performance Cycle, the
Committee will fix and establish, in writing (A) the Performance Measures that
will apply to that Performance Cycle; (B) with respect to Growth Plan Units and
Cash-Based Awards, the Target Amount payable to each Participant; (C) with
respect to other Performance Awards, the Target Vesting Percentage for each
Participant; and (D) subject to subsection (d) below, the criteria for computing
the amount that will be paid or will vest with respect to each level of attained
performance. The Committee will also set forth the minimum level of performance,
based on objective factors, that must be attained during the Performance Cycle
before any Performance Award will be paid or vest, and the percentage (not
exceeding 200%) of the Performance Award that will vest upon attainment of
various levels of performance that equal or exceed the minimum required level.

     (ii) The Committee may, in its discretion, select Performance Measures that
measure the performance of the Company or one or more business units,

--------------------------------------------------------------------------------



divisions or subsidiaries of the Company. The Committee may select Performance
Measures that are absolute or relative to the performance of one or more
comparable companies or an index of comparable companies.

     (iii) The Committee, in its discretion, may, on a case-by-case basis,
reduce, but not increase, the amount of Performance Awards payable to any Key
Employee with respect to any given Performance Cycle, provided, however, that no
reduction will result in an increase in the dollar amount or number of Shares
payable under any Performance Award of another Key Employee.

     (d) Payment; Certification. No Performance Award will vest with respect to
any Key Employee until the Committee certifies in writing the level of
attainment of the applicable Performance Measures for the applicable Performance
Cycle. Performance Awards awarded to Participants who are not Key Employees will
be based on the Performance Measures and payment formulas that the Committee, in
its discretion, may establish for these purposes. These Performance Measures and
formulas may be the same as or different than the Performance Measures and
formulas that apply to Key Employees.

In determining attainment of Performance Measures, the Committee will exclude
unusual or infrequently occurring items, charges for restructurings (employee
severance liabilities, asset impairment costs, and exit costs), discontinued
operations, extraordinary items and the cumulative effect of changes in
accounting treatment, and may determine no later than ninety (90) days after the
commencement of any applicable Performance Cycle to exclude other items, each
determined in accordance with GAAP (to the extent applicable) and as identified
in the financial statements, notes to the financial statements or discussion and
analysis of management.

     (e) Form of Payment. Performance Awards may be paid in cash or full Shares,
in the discretion of the Committee, subject to the terms and conditions set
forth in the Award Agreement. Payment with respect to any fractional Share will
be in cash in an amount based on the Fair Market Value of the Share as of the
date the Performance Award becomes payable.

     (f) Section 162(m) of the Code. It is the intent of the Company that unless
otherwise expressly stated in an Award Agreement, Performance Awards be
“performance-based compensation” for purposes of Section 162(m) of the Code,
that this Section 4.4 be interpreted in a manner that satisfies the applicable
requirements of Section 162(m)(C) of the Code and related regulations, and that
the Plan be operated so that the Company may take a full tax deduction for
Performance Awards. If any provision of this Plan or any Performance Award would
otherwise frustrate or conflict with this intent, the provision will be
interpreted and deemed amended so as to avoid this conflict.

     4.5 Restricted Units and Restricted Stock. The Committee may grant
Restricted Units and Restricted Stock under the Plan to those Employees whom the
Committee may from time to time select, in the amounts and, with respect to
Restricted Units

--------------------------------------------------------------------------------



subject to Section 7.14, pursuant to the terms and conditions that the
Committee, in its discretion, may determine and set forth in the Award
Agreement, subject to the provisions below:

     (a) Grant of Restricted Units. The Committee may grant Restricted Units to
any Employee, which Units are denominated in, payable in, valued in whole or in
part by reference to, or otherwise related to, Shares. The Committee will
determine, in its discretion, the terms and conditions that will apply to
Restricted Units granted pursuant to this Section 4.5, including whether
Dividend Equivalents will be credited with respect to any Award. The terms and
conditions of the Restricted Units will be set forth in the applicable Award
Agreement.

     (b) Grant of Restricted Stock. As soon as practicable after Restricted
Stock has been granted, certificates for all Shares of Restricted Stock will be
registered in the name of the Participant and held for the Participant by the
Company. The Participant will have all rights of a shareowner with respect to
the Shares, including the right to vote and to receive dividends or other
distributions, except that the Shares may be subject to a vesting schedule and
forfeiture and may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed until the restrictions are satisfied or lapse.

     (c) Dividends and Dividend Equivalents. At the discretion of the Committee
determined at the time of grant, dividends issued on Shares of Restricted Stock
may be paid immediately or withheld and deferred in the Participant's account.
In the event of a payment of dividends on Common Stock, to the extent
permissible under Section 409A of the Code, the Committee may credit Restricted
Units with Dividend Equivalents. Dividend Equivalents may be distributed
immediately or withheld and deferred in the Participant's account, as determined
by the Committee at the time of grant of the relevant Restricted Units. The
Committee will determine any terms and conditions on deferral, including the
rate of interest to be credited on deferrals and whether interest will be
compounded.

     (d) Vesting and Forfeiture. The Committee may, in its discretion and as set
forth in the Award Agreement, impose any restrictions on Restricted Units or
Restricted Stock that it deems to be appropriate. The Committee has discretion
to provide for an incremental lapse of restrictions or for a lapse of
restrictions upon satisfaction of certain conditions. Unless the applicable
Award Agreement provides otherwise, the Restricted Units and Restricted Stock
will be subject to the following vesting restrictions:

     (i) Vesting and Forfeiture. Except for Restricted Units and Restricted
Stock granted as Performance Awards and except as provided in Section 5.1,
restrictions on Restricted Units and Restricted Stock will vest, in the
discretion of the Committee, over a period of not less than three years from the
date of grant. If the restrictions have not lapsed or been satisfied as of the
Participant's Termination of Employment, the Restricted Units or Restricted
Stock will be forfeited by the Participant if the termination is for any reason
other than Full Retirement, death, Disability or Change in Control.

--------------------------------------------------------------------------------



     (ii) Acceleration of Vesting. All restrictions on Restricted Units and
Restricted Stock will lapse upon the Full Retirement, death or Disability of the
Participant or upon the effective date of a Change in Control in accordance with
Section 5.4.

     (iii) Legend. To enforce any restrictions that the Committee may impose on
Restricted Stock, the Committee will cause a legend referring to the
restrictions to be placed on all certificates for Shares of Restricted Stock.
When restrictions lapse or are satisfied, a new certificate, without the legend,
for the number of Shares with respect to which restrictions have lapsed or been
satisfied will be issued and delivered to the Participant.

     (e) Redemption of Restricted Units. Restricted Units may be redeemed for
cash or whole Shares or a combination of cash and Shares, in the discretion of
the Committee, when the restrictions lapse and any other conditions set forth in
the Award Agreement have been satisfied provided that with respect to any
Restricted Units subject to Section 409A of the Code such redemption will occur
in a manner that complies with Section 409A of the Code. Each Restricted Unit
may be redeemed for one Share or an amount in cash equal to the Fair Market
Value of a Share as of the date on which the Restricted Unit vests and any
attributable Dividend Equivalents and interest that have been withheld.

     (f) Deferred Units. Subject to Section 7.14 hereof and to the extent
determined by the Committee, Participants shall be permitted to request the
deferral of payment of vested Restricted Units (including related Dividend
Equivalents and interest) to a date later than the payment date specified in the
Award Agreement, provided that any such election be made in accordance with
Section 409A of the Code. The Committee will determine any terms and conditions
on deferral, including the rate of interest to be credited on Dividend
Equivalents and whether interest will be compounded.

     4.6 Other Stock-Based Awards. The Committee may, from time to time, grant
Awards (other than Stock Options, Stock Appreciation Rights, Restricted Units or
Restricted Stock) to any Employee that consist of, or are denominated in,
payable in, valued in whole or in part by reference to, or otherwise related to,
Shares. These Awards may include, among other things, phantom or hypothetical
Shares. The Committee will determine, in its discretion and subject to Section
7.14, the terms and conditions that will apply to Other Stock-Based Awards
granted pursuant to this Section 4.6, including whether Dividend Equivalents
will be credited with respect to any such Award in the event of a payment of
dividends on Common Stock. The terms and conditions of Other Stock-Based Awards
will be set forth in the applicable Award Agreement.

     (a) Vesting. Except for Other Stock-Based Awards granted as Performance
Awards and except as provided in Section 5.1, restrictions on Other Stock-Based
Awards will lapse, in the discretion of the Committee, over a period of three
years

--------------------------------------------------------------------------------



from the date of grant or any longer period that is specified in the Award
Agreement. If the restrictions on Other Stock-Based Awards have not lapsed or
been satisfied as of the Participant's Termination of Employment, the Shares
will be forfeited by the Participant if the termination is for any reason other
than the Full Retirement, death or Disability of the Participant or a Change in
Control. The Committee, in its discretion and as set forth in the Award
Agreement, may allow faster vesting of Other Stock-Based Awards that are granted
in place of another Company award or other compensation payment from the Company
that the Participant has voluntarily foregone or that replaces awards that the
Participant forfeited to enter into employment with the Company or an Affiliate.

     (b) Acceleration of Vesting. All restrictions on Other Stock-Based Awards
granted pursuant to this Section 4.6 will lapse upon the Full Retirement, death
or Disability of the Participant or upon the effective date of a Change in
Control in accordance with Section 5.4.

     4.7 Limit on Individual Grants. Subject to Section 5.1 and 5.3, no
Participant may be granted Awards (excluding Growth Plan Units or Cash-Based
Awards) relating to more than 3 million Shares over any period of 36 months. The
maximum amount that may be paid in cash or Shares pursuant to Growth Plan Units
or Cash-Based Awards to any one Participant is $10 million (including the Fair
Market Value of Shares) for any Performance Cycle of 12 months. For any longer
Performance Cycle, this maximum will be adjusted proportionally.

     4.8 Termination for Cause. If a Participant incurs a Termination of
Employment for Cause, then all outstanding Awards will immediately be cancelled,
except as the Committee may otherwise provide in the Award Agreement.

ARTICLE V

SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

     5.1 Shares Available. The Shares issuable under the Plan will be authorized
but unissued Shares or Shares held in the Company's treasury. The total number
of Shares with respect to which Awards may be issued under the Plan may equal
but may not exceed 43,000,000, subject to adjustment in accordance with Section
5.3; provided, however, that from the aggregate limit:

     (a) no more than 10 million Shares may be available for grant in the form
of Incentive Stock Options;

     (b) up to, but not more than, 2 million Shares may be available for grant
for Stock Options or Stock Appreciation Rights that vest in fewer than three
years;

     (c) up to, but not more than, 2 million Shares may be available for grant
for Restricted Stock, Restricted Units or other Stock-Based Awards that vest in
fewer than three years; and

--------------------------------------------------------------------------------



     (d) up to 16 million Shares related to Awards other than Stock Options or
Stock Appreciation Rights may be granted under the Plan on a one-for-one basis;
after the Shares related to Awards other than Stock Options and Stock
Appreciation Rights exceed 16 million under the Plan, each Share subject to
future Awards other than Stock Options or Stock Appreciation Rights shall be
counted as three Shares for purposes of this Article V.

     5.2 Counting Rules. (a) The following Shares related to Awards to be issued
under this Plan or awards under the 2003 Stock Incentive Plan of Honeywell
International Inc. and Its Affiliates, the 1997 Honeywell Stock and Incentive
Plan, the 1993 Honeywell Stock and Incentive Plan and the 1993 Stock Plan for
Employees of Honeywell International Inc. and Its Affiliates that are
outstanding as of April 24, 2006 may again be available for issuance under the
Plan, in addition to the Shares described in Section 5.1:

     (i) Shares related to Awards paid in cash;

     (ii) Shares related to Awards that expire, are forfeited or cancelled or
terminate for any other reason without issuance of Shares; and

     (iii) Any Shares issued in connection with Awards that are assumed,
converted or substituted as a result of the acquisition of another company by
the Company or an Affiliate or a combination of the Company or an Affiliate with
another company.

     (b) Shares described in Section 5.2(a)(i), (ii) and (iii) shall not count
against the limits set forth in Section 5.1(a), (b) and (c).

     (c) For purposes of clarity, Shares that are tendered or withheld in
payment of all or part of the Exercise Price of an Award or in satisfaction of
withholding tax obligations, and Shares that are reacquired with cash tendered
in payment of the Exercise Price of an Award, shall not be included in or added
to the number of Shares available for issuance under the Plan.

5.3 Adjustment Upon Certain Changes

     (a) Shares Available for Grants. In the event of any change in the number
of shares of Common Stock outstanding by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
similar corporate change, the maximum aggregate number of shares of Common Stock
with respect to which the Committee may grant Awards and the maximum aggregate
number of shares of Common Stock with respect to which the Committee may grant
Awards to any individual Employee in any year shall be appropriately adjusted by
the Committee. In the event of any change in the number of shares of Common
Stock outstanding by reason of any other similar event or transaction, the
Committee may, to the extent deemed appropriate by the Committee, make such
adjustments in the number and class of shares of Common Stock with respect to
which Awards may be granted.

--------------------------------------------------------------------------------



     (b) Increase or Decrease in Issued Shares Without Consideration. Subject to
any required action by the shareowners of the Company, in the event of any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of shares of Common Stock or the payment of
a stock dividend (but only on the shares of Common Stock), or any other increase
or decrease in the number of such shares effected without receipt or payment of
consideration by the Company, the Committee shall equitably adjust the number of
shares of Common Stock subject to each outstanding Award and the exercise price
per share of Common Stock of each such Award.

     (c) Certain Mergers. Subject to any required action by the shareowners of
the Company, in the event that the Company shall be the surviving corporation in
any merger, consolidation or similar transaction as a result of which the
holders of shares of Common Stock receive consideration consisting exclusively
of securities of such surviving corporation, the Committee shall have the power
to adjust each Award outstanding on the date of such merger or consolidation so
that it pertains and applies to the securities which a holder of the number of
shares of Common Stock subject to such Award would have received in such merger
or consolidation.

     (d) Certain Other Transactions. In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets (on a consolidated basis), (iii) a merger, consolidation or
similar transaction involving the Company in which the Company is not the
surviving corporation or (iv) a merger, consolidation or similar transaction
involving the Company in which the Company is the surviving corporation but the
holders of shares of Common Stock receive securities of another corporation
and/or other property, including cash, the Committee shall, subject to Section
409A of the Code to the extent applicable and otherwise in its sole discretion,
have the power to:

     (i) cancel, effective immediately prior to the occurrence of such event,
each Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each share of Common Stock subject to such Award equal to the value,
as determined by the Committee in its reasonable discretion, of such Award,
provided that with respect to any outstanding Stock Option or Stock Appreciation
Right such value shall be equal to the excess of (A) the value, as determined by
the Committee in its reasonable discretion, of the property (including cash)
received by the holder of a share of Common Stock as a result of such event over
(B) the exercise price of such Stock Option or Stock Appreciation Right; or

     (ii) provide for the exchange of each Award (whether or not then
exercisable or vested) for an Award with respect to, as appropriate, some or all
of the property which a holder of the number of shares of Common Stock subject
to such Award would have received in

--------------------------------------------------------------------------------



such transaction and, incident thereto, make an equitable adjustment, in
accordance with U.S. Department of Treasury Regulation §1.409A-1(b)(5)(v)(D) and
as determined by the Committee in its reasonable discretion in the exercise
price of the Award, or the number of shares or amount of property subject to the
Award or, if appropriate, provide for a cash payment to the Participant to whom
such Award was granted in partial consideration for the exchange of the Award.

     (e) Other Changes. In the event of any change in the capitalization of the
Company or corporate change other than those specifically referred to in
subsections (b), (c) or (d), the Committee shall make equitable adjustments in
the number and class of shares subject to Awards outstanding on the date on
which such change occurs and in such other terms of such Awards.

     (f) Performance Awards. In the event of any transaction or event described
in this Section 5.3, including without limitation any corporate change referred
to in subsection (e) hereof, the Committee shall have the power to make
equitable adjustments in any Performance Measure and in other terms of any
Performance Award, provided that such adjustment is consistent with the
requirements of Sections 162(m) and 409A of the Code and the regulations
thereunder.

     (g) No Other Rights. Except as expressly provided in the Plan, no Employee
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares or amount of other property subject to, or the terms related
to, any Award.”

5.4 Change in Control.

     (a) Acceleration of Vesting. All outstanding Awards will become vested
and/orexercisable as of the effective date of a Change in Control, whether or
not the Awards were otherwise vested and/or exercisable, and, subject to Section
5.4(c) below, all conditions will be waived with respect to outstanding Awards
(other than Performance Awards).

     (b) Restricted Units. Except as provided in subsection (d), each
Participant who has been awarded Restricted Units that are outstanding as of a
Change in Control (including Restricted Units whose restrictions have lapsed
pursuant to subsection (a)) will receive, no later than 90 days after the date
of Change in Control, an amount in cash equal to the product of the number of
the Participant's outstanding Restricted Units and an amount equal to the
greater of (A) the highest price per

--------------------------------------------------------------------------------



Share paid by the person or group acquiring control in connection with the
transaction or series of transactions constituting the Change in Control, as
determined by the Committee, and (B) the highest Fair Market Value during the
period of 90 days that ends on the date of Change in Control. Any securities or
other property that is part or all of the consideration paid for Shares pursuant
to the Change in Control will be valued at the higher of (x) the valuation
placed on the securities or property by any entity that is a party with the
Company to the Change in Control, or (y) the valuation placed on the securities
or property by the Committee.

     In addition, each Participant will receive in cash, no later than 90 days
after the date of Change in Control, any Dividend Equivalents and interest on
Dividend Equivalents that have been credited through the date of Change in
Control on Restricted Units that become payable pursuant to this subsection (b).

     (c) Performance Awards. Each Participant who has been granted a Performance
Award that is outstanding as of the date of Change in Control will be deemed to
have achieved a level of performance, as of the Change in Control, that would
cause the Participant's Performance Awards to vest, become exercisable or become
payable at target levels, and all restrictions on Performance Awards immediately
to lapse. No later than 90 days after the date of Change in Control, all holders
of outstanding Performance Awards will receive an amount in cash or Shares, as
determined by the Committee in its discretion, in respect of such Performance
Awards to the extent that the Performance Awards have vested.

     (d) Deferred Awards. Notwithstanding Section 5.4(b) hereof, but subject to
Section 7.14 hereof, the Committee may permit a Participant to elect not to have
payment of an Award, including any related Dividend Equivalents and accrued
interest on Dividend Equivalents, accelerated as provided by such Section 5.4(b)
. If the Participant has so elected, interest will be credited annually on the
deferred Award, Dividend Equivalents and accrued interest at a rate no less than
the rate in effect immediately prior to the Change in Control through the
payment date. This interest rate may not be reduced at any time after the Change
in Control below the rate in effect immediately prior to the Change in Control.

     5.5 Fractional Shares. No fractional Shares will be issued under the Plan.
If a Participant acquires the right to receive a fractional Share under the
Plan, the Participant will receive, in lieu of the fractional Share, cash equal
to the Fair Market Value of the fractional Share as of the date of settlement.

ARTICLE VI
AMENDMENT AND TERMINATION

     6.1 Amendment. The Plan may be amended at any time and from time to time by
the Board without the approval of shareowners of the Company, except that no
revision to the terms of the Plan will be effective until the amendment is
approved by the shareowners of the Company if such approval is required by the
rules of the New York

--------------------------------------------------------------------------------



Stock Exchange or such amendment materially increases the number of Shares that
may be issued under the Plan (other than an increase pursuant to Section 5.3 of
the Plan). No amendment of the Plan made without the Participant's written
consent may adversely affect any right of a Participant with respect to an
outstanding Award unless such amendment is necessary to comply with applicable
law. The Plan may not be amended in any manner adverse to the interests of
Participants during a Potential Change in Control Period or any other period of
two years following the acceleration of vesting owing to a Change in Control,
unless such amendment is necessary to comply with applicable law.

     6.2 Termination. The Plan will terminate upon the earlier of the following
dates or events to occur:

     (a) the adoption of a resolution of the Board terminating the Plan; or

     (b) the 10th anniversary of the date of the Company's 2006 Annual Meeting
of Shareowners.

     No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person without consent under any Award previously granted
under the Plan. After the termination of the Plan, any previously granted Awards
will remain in effect and will continue to be governed by the terms of the Plan
and the applicable Award Agreement.

ARTICLE VII
GENERAL PROVISIONS

     7.1 Nontransferability of Awards. No Award under the Plan will be subject
in any manner to alienation, anticipation, sale, assignment, pledge, encumbrance
or transfer, and no other persons will otherwise acquire any rights therein,
except as provided below.

     (a) Any Award may be transferred by will or by the laws of descent or
distribution.

     (b) The Committee may provide in the applicable Award Agreement that all or
any part of an Award (other than an Incentive Stock Option) may, subject to the
prior written consent of the Committee, be transferred to one or more of the
following classes of donees: a family member; a trust for the benefit of a
family member; a limited partnership whose partners are solely family members;
or any other legal entity set up for the benefit of family members. For purposes
of this subsection (b), a family member means a Participant and/or the
Participant's spouse, children, grandchildren, parents, grandparents, siblings,
nieces, nephews and grandnieces and grandnephews, including adopted, in-laws and
step family members.

--------------------------------------------------------------------------------



     (c) Except as otherwise provided in the applicable Award Agreement, any
Nonqualified Stock Option or Stock Appreciation Right transferred by a
Participant pursuant to subsection (b) may be exercised by the transferee only
to the extent that the Award would have been exercisable by the Participant had
no transfer occurred. Any transferred Award will be subject to all of the same
terms and conditions as provided in the Plan and in the applicable Award
Agreement. The Participant or the Participant's estate will remain liable for
any withholding tax that may be imposed by any federal, state or local tax
authority, and the transfer of Shares upon exercise of the Award will be
conditioned on the payment of any withholding tax. The Committee may, in its
discretion, disallow all or a part of any transfer of an Award pursuant to
subsection (b) unless and until the Participant makes arrangements satisfactory
to the Committee for the payment of any withholding tax. The Participant must
immediately notify the Committee, in the form and manner required by the
Committee, of any proposed transfer of an Award pursuant to subsection (b). No
transfer will be effective until the Committee consents to the transfer in
writing.

     (d) Restricted Stock may be freely transferred after the restrictions lapse
or are satisfied and the Shares are delivered, provided, however, that
Restricted Stock awarded to an affiliate of the Company may be transferred only
pursuant to Rule 144 under the 1933 Act, or pursuant to an effective
registration for resale under the 1933 Act. For purposes of this subsection,
“affiliate” will have the meaning assigned to that term under Rule 144.

     (e) In no event may a Participant transfer an Incentive Stock Option other
than by will or the laws of descent and distribution.

7.2 Withholding of Taxes.

     (a) Stock Options and Stock Appreciation Rights. As a condition to the
delivery of Shares pursuant to the exercise of a Stock Option or Stock
Appreciation Right, the Committee may require that the Participant, at the time
of exercise, pay to the Company by cash, certified check, bank draft, wire
transfer or postal or express money order an amount sufficient to satisfy any
applicable tax withholding obligations, as calculated at the minimum statutory
rate. The Committee may also, in its discretion, accept payment of tax
withholding obligations through any of the Exercise Price payment methods
described in Section 4.3(d) .

     (b) Other Awards Payable in Shares. The Company will satisfy a
Participant's tax withholding obligations, calculated at the minimum statutory
rate, arising in connection with the release of restrictions on Restricted
Units, Restricted Stock and Other Stock-Based Awards by withholding Shares that
would otherwise be available for delivery. The Company may also allow the
Participant to satisfy the Participant's tax withholding obligations by payment
to the Company in cash or by certified check, bank draft, wire transfer or
postal or express money order.

     (c) Cash Awards. The Company will satisfy a Participant's tax withholding

--------------------------------------------------------------------------------



obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.

     (d) Withholding Amount. The Committee, in consideration of applicable
accounting standards, has full discretion to allow Participants to elect to have
the Company withhold an amount greater than the minimum statutory amount. In no
event, however, will the Company withhold an amount from any Award payable in
Shares that is greater than the amount required to satisfy income tax
obligations at the maximum marginal rate that could be applicable to the
Participant.

     7.3 Special Forfeiture Provision. The Committee may, in its discretion,
provide in an Award Agreement that the Participant may not, without prior
written approval of the Committee, enter into any employment or consultation
arrangement (including service as an agent, partner, shareowner, consultant,
officer or director) with any entity or person engaged in any business in which
the Company or any Affiliate is engaged if, in the sole judgment of the
Committee, the business is competitive with the Company or an Affiliate. If the
Committee makes a determination that this prohibition has been violated, the
Participant (i) will forfeit all rights under any outstanding Stock Option or
Stock Appreciation Right that was granted subject to the Award Agreement and
will return to the Company the amount of any profit realized upon an exercise of
all Awards during the period, beginning no earlier than six months prior to the
Participant's Termination of Employment, as the Committee determines and sets
forth in the Award Agreement, and (ii) will forfeit and return to the Company
any Growth Plan Units, Restricted Units (including previously vested and
deferred Restricted Units and credited Dividend Equivalents), Shares of
Restricted Stock or Other Stock-Based Awards that are outstanding on the date of
the Participant's Termination of Employment, subject to the Award Agreement, and
have not vested or vested but remain subject to this Section 7.3 during the
period, beginning no earlier than six months prior to the Participant's
Termination of Employment, as the Committee determines and sets forth in the
Award Agreement.

     7.4 Code Section 83(b) Elections. The Company, its Affiliates and the
Committee have no responsibility for a Participant's election, attempt to elect
or failure to elect to include the value of an Award of Restricted Stock or
other Award subject to Section 83 in the Participant's gross income for the year
of payment pursuant to Section 83(b) of the Code. Any Participant who makes an
election pursuant to Section 83(b) will promptly provide the Committee with a
copy of the election form.

     7.5 No Implied Rights. The establishment and operation of the Plan,
including the eligibility of a Participant to participate in the Plan, will not
be construed as conferring any legal or other right upon any Employee for the
continuation of employment through the end of any Performance Cycle or other
period. The Company expressly reserves the right, which may be exercised at any
time and in the Company's sole discretion, to discharge any individual or treat
him or her without regard to the effect that discharge might have upon him or
her as a Participant in the Plan.

--------------------------------------------------------------------------------



     7.6 No Obligation to Exercise Awards; No Right to Notice of Expiration
Date. The grant of a Stock Option or Stock Appreciation Right will impose no
obligation upon the Participant to exercise the Award. The Company, its
Affiliates and the Committee have no obligation to inform a Participant of the
date on which a Stock Option or Stock Appreciation Right lapses except in the
Award Agreement.

     7.7 No Rights as Shareowners. A Participant granted an Award under the Plan
will have no rights as a shareowner of the Company with respect to the Award
unless and until certificates for the Shares underlying the Award are registered
in the Participant's name and delivered to the Participant. The right of any
Participant to receive an Award by virtue of participation in the Plan will be
no greater than the right of any unsecured general creditor of the Company.

     7.8 Indemnification of Committee. The Company will indemnify, to the
fullest extent permitted by law, each person made or threatened to be made a
party to any civil or criminal action or proceeding by reason of the fact that
the person, or the executor or administrator of the person's estate, is or was a
member of the Committee or a delegate of the Committee.

     7.9 No Required Segregation of Assets. Neither the Company nor any
Affiliate will be required to segregate any assets that may at any time be
represented by Awards granted pursuant to the Plan.

     7.10 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or an Affiliate. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or any Affiliate, except as the
employee benefit plan otherwise provides. The adoption of the Plan will have no
effect on Awards made or to be made under any other benefit plan covering an
employee of the Company or an Affiliate or any predecessor or successor of the
Company or an Affiliate.

     7.11 Awards in Foreign Countries. The Committee has the authority to grant
Awards to Employees who are foreign nationals or employed outside the United
States on any different terms and conditions than those specified in the Plan
that the Committee, in its discretion, believes to be necessary or desirable to
accommodate differences in applicable law, tax policy or custom, while
furthering the purposes of the Plan. The Committee may also approve any
supplements to the Plan or alternative versions of the Plan as it believes to be
necessary or appropriate for these purposes without altering the terms of the
Plan in effect for other Participants; provided, however, that the Committee may
not make any supplemental or alternative version that (a) increases limitations
contained in Sections 4.3(e) and 4.7, (b) increases the number of shares
available under the Plan, as set forth in Section 5.1; or (c) causes the Plan to

--------------------------------------------------------------------------------



cease to satisfy any conditions under Rule 16b-3 under the Exchange Act or, with
respect to Key Employees, causes the grant of any performance-based Award to
fail to qualify for an income tax deduction pursuant to Section 162(m) of the
Code.

     7.12 Securities Matters

     (a) The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. Notwithstanding
anything herein to the contrary, the Company shall not be obligated to cause to
be issued or delivered any certificates evidencing shares of Common Stock
pursuant to the Plan unless and until the Company is advised by its counsel that
the issuance and delivery of such certificates is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which shares of Common Stock are traded. The
Committee may require, as a condition to the issuance and delivery of
certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee
deems necessary or desirable.

     (b) The exercise of any Award granted hereunder shall only be effective at
such time as counsel to the Company shall have determined that the issuance and
delivery of shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Company may, in its sole discretion, defer the effectiveness of an
exercise of an Award hereunder or the issuance or transfer of shares of Common
Stock pursuant to any Award pending or to ensure compliance under federal or
state securities laws. The Company shall inform the Participant in writing of
its decision to defer the effectiveness of the exercise of an Award or the
issuance or transfer of shares of Common Stock pursuant to any Award. During the
period that the effectiveness of the exercise of an Award has been deferred, the
Participant may, by written notice, withdraw such exercise and obtain the refund
of any amount paid with respect thereto.

     7.13 Governing Law; Severability. The Plan and all determinations made and
actions taken under the Plan will be governed by the internal substantive laws,
and not the choice of law rules, of the State of Delaware and construed
accordingly, to the extent not superseded by applicable federal law. If any
provision of the Plan is held unlawful or otherwise invalid or unenforceable in
whole or in part, the unlawfulness, invalidity or unenforceability will not
affect any other parts of the Plan, which will remain in full force and effect.

     7.14 Section 409A of the Code. With respect to Awards subject to Section
409A of the Code, this Plan is intended to comply with the requirements of such

--------------------------------------------------------------------------------



Section, and the provisions hereof shall be interpreted in a manner that
satisfies the requirements of such Section and the related regulations, and the
Plan shall be operated accordingly. If any provision of this Plan or any term or
condition of any Award would otherwise frustrate or conflict with this intent,
the provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict. Any reservation of rights or discretion by the Company or
the Committee hereunder affecting the timing of payment of any Award subject to
Section 409A of the Code will only be as broad as is permitted by Section 409A
of the Code and any regulations thereunder.

     7.15 Payments to Specified Employees. Nothwithstanding anything herein or
in any Award grant agreement to the contrary, in the event that a Participant is
a “specified employee” (within the meaning of Section 409A(2)(B) of the Code) as
of the date of such Participant’s separation from service (as determined
pursuant to Section 409A of the Code), any Awards subject to Section 409A of the
Code payable to such Participant as a result of his or her separation from
service, shall be paid on the first business day of the first calendar month
that begins after the six-month anniversary of the date of the separation from
service, or, if earlier, the date of the Participant’s death.

--------------------------------------------------------------------------------